Gaynor, J.:
The plaintiff was a clerk in the department of city works of the city of Brooklyn at $1,500 a year, payable in equal monthly sums. Having been transferred to the new city of New York on January 1st, 1898, the commissioner of water supply of the city sent a communication to the deputy commissioner of water supply for the borough of Brooklyn on February 7th, 1898, to reduce the plaintiff’s salary to $1,200, beginning with January, and the deputy did so. The plaintiff was paid $100 a month, until he was removed at the end of December, 1898. He was reinstated by a writ of mandamus on June 5th, 1900. At that time he assigned his salary for the interval of seventeen months that he was out to his counsel, the written assignment expressing it to be at $100 a month. The said *273-counsel brought an action therefor against the city and recovered $1,700 for the said interval of seventeen months.
This action is to recover $25 a month from the beginning ■of 1898.
In the first place, the recovery by the said assignee is a bar to a further recovery for the' period covered by the ■assignment, and also for the preceding period. If the city was liable for a salary of $1,500 a year, it is liable for a balance of $25 a month for the year 1898, and for $125 a month for the said interval when the plaintiff was out unlawfully, making in all $2,425. This was an entire debt, constituting one indivisible cause of action. It could not be split up, and the recovery in one action thereon is a bar ’ to another (Bendernagle v. Cocks, 19 Wend. 207; Reformed Church v. Brown, 54 Barb. 191; Secor v. Sturgis, 16 N. Y. 558; Baird v. United States, 96 U. S. 430).
In the next place, I think that the reduction was by the deputy commissioner. The commissioner did not have the power to reduce the salary; the power was with the deputy commissioner (City Charter, § 1897); but although the commissioner directed the deputy commissioner to make the reduction, the act of reduction was in fact and in law that of the latter, and therefore valid. He could have refused, but did not do so (Havron case, 85 App. Div. 110).
Judgment for the defendant.